DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-21 are directed to a computer program product comprising a machine-readable medium storing instructions, however the machine-readable medium is not a non-transitory machine-readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chern et al. (U.S. Patent No. 5750895) in view of Song et al. (“Enhanced Ultrasonic Flaw Detection Using an Ultrahigh Gain and Time-Dependent Threshold” published in 2018, see attached publication).
Regarding claim 1, Chern teaches a method comprising: receiving data characterizing a first acoustic signal reflected by a first defect in a target object, and a first depth of the first defect relative to a surface of the target object (Abstract), wherein the first acoustic signal is detected by a detector located at a first location on the surface of the target object (Column 3, lines 42 to column 4, line 22); assigning a defect color to the received data based on an amplitude value associated with the first acoustic signal and one or more of a first predetermined threshold value and a second predetermined threshold value associated with the first depth (Column 4, lines 23-37, Chern used color scale 92, there are a plurality of colors in a color scale, therefore there are a plurality of threshold values, each threshold value associate with one color); wherein the first visual representation of the first acoustic signal includes the assigned defect color (Column 4, lines 23-37).
	Chern is silent about rendering, in a graphical user interface display space, a first visual representation of the first acoustic signal in a graph including a first axis indicative of target object defect depth and a second axis indicative of amplitudes of acoustic signals detected by the detector.
	Song teaches rendering, in a graphical user interface display space, a first visual representation of the first acoustic signal in a graph including a first axis indicative of target object defect depth and a second axis indicative of amplitudes of acoustic signals detected by the detector (As shown in page 1219, Fig.4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to display Chern’s ultrasonic data in a an A-scan graph because it is easier to generate an A-scan graph, and it is easier for an operator to understand.
	Regarding claim 2, the combination of Chern and Song teaches all the features of claim 1 as outlined above, Song further teaches receiving a first set of predetermined threshold values associated with a plurality of depths in the target object, the first set of predetermined threshold values includes the first predetermined threshold value; and rendering, in the graph in the graphical user interface display space, a first evaluation curve of the first set of predetermined threshold values versus the plurality of depths in the target object (Fig.4, the curve for 99% upper bound).
Regarding claim 3, the combination of Chern and Song teaches all the features of claim 2 as outlined above, Song further teaches receiving a second set of predetermined threshold values associated with the plurality of depths in the target object, the second set of predetermined threshold values includes the second predetermined threshold value; and rendering, in the graph in the graphical user interface display space, a second evaluation curve of the second set of predetermined threshold values versus the plurality of depths in the target object (Fig.4, the curve for 99.9% upper bound).
Regarding claim 4, the combination of Chern and Song teaches all the features of claim 3 as outlined above, Chern further teaches wherein the assigned defect color is a first color when the amplitude value associated with the first acoustic signal is between the first predetermined threshold value and the second predetermined threshold value, wherein the second predetermined threshold value is greater than the first predetermined threshold value (Column 4, lines 23-37, Chern used color scale 92, there are a plurality of colors in a color scale, therefore there are a plurality of threshold values, each threshold value associate with one color).
Regarding claim 5, the combination of Chern and Song teaches all the features of claim 4 as outlined above, Chern further teaches wherein the assigned defect color is a second color when the amplitude value associated with the first acoustic signal is greater than the second predetermined threshold value (Column 4, lines 23-37, Chern used color scale 92, there are a plurality of colors in a color scale, therefore there are a plurality of threshold values, each threshold value associate with one color).
	Regarding claims 8-12 and 15-19, claims 8-12 and 15-19 are substantially similar to claims 1-5, therefore claims 8-12 and 15-19 are rejected for the same reasons as claims 1-5.

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chern et al. (U.S. Patent No. 5750895) in view of Song et al. (“Enhanced Ultrasonic Flaw Detection Using an Ultrahigh Gain and Time-Dependent Threshold” published in 2018, see attached publication) and Kim et al. (U.S. Publication No. 20180106765).
Regarding claim 6, the combination of Chern and Song teaches all the features of claim 5 as outlined above, Chern further teaches wherein the amplitude value of the first acoustic signal is indicative of a size of the first defect (Column 4, lines 19-22).
The combination of Chern and Song is silent about wherein assignment of the first color is indicative of an acceptable size of the of the first defect, and assignment of the second color is indicative of an unacceptable size of the first defect.
Kim teaches wherein assignment of the first color is indicative of an acceptable size of the of the first defect, and assignment of the second color is indicative of an unacceptable size of the first defect (Paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use different color to distinguish whether a defect is acceptable or not because it would be easier for an operator to understand.
Regarding claim 7, the combination of Chern, Song and Kim teaches all the features of claim 6 as outlined above, Chern further teaches receiving data characterizing a second acoustic signal reflected by a second defect in the target object, and a second depth of the second defect relative to the surface of the target object, wherein the second acoustic signal is detected by the detector located at a second location on the surface of the target object; assigning a second defect color to the received data characterizing the second acoustic signal based on a second amplitude value associated with the second acoustic signal and one or more of a third predetermined threshold value and a fourth predetermined threshold value associated with the second depth (Column 4, lines 23-37, also Chern used color scale 92, there are a plurality of colors in a color scale, therefore there are a plurality of threshold values, each threshold value associate with one color); rendering, in the graphical user interface display space, a second visual representation of the second acoustic signal in the graph, wherein the second visual representation of the second acoustic signal includes the assigned second defect color (Column 4, lines 23-37).
Regarding claims 13-14 and 20-21, claims 13-14 and 20-21 are substantially similar to claims 6-7, therefore claims 13-14 and 20-21are rejected for the same reasons as claims 6-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861